Title: Joel Barlow to Thomas Jefferson, [received 21 July 1811]
From: Barlow, Joel
To: Jefferson, Thomas


          
                   
                   
                     received 21 July 1811
          
                  
		  
		  
		  
		   Mammoth Rye. I recieved it last year from France. it is lately from Asia. I sowed 70 grains in my garden. it produced 7483 grains. but they are not so plump as those I sowed. It is heavier than wheat & gives a flour as white. The stalk being more solid than
			 that of common rye it will probably resist the fly. Sow in Sepr—
          
		   
		  
                  Caspian wheat. recieved with the rye. was extremely plump & heavy, has somewhat degenerated in my garden, possibly owing to the season & the exposure uncommonly dry & warm. Having a solid stalk it will give more fodder than common wheat & may escape the fly. it has a cluster head. Sow in Sepr—
          
                  
		   Persian Barley, recieved with the rye & wheat. has degenerated less with me. It was much heavier than common barley, with a thinner & softer coat. Sow in Spring.
               
          
          I pray Mr Jefferson to accept the samples herewith sent as above described. After one or two years trial he will be able to appreciate them, & if he finds them valuable he will impart them to others for public benefit. The names I have given them are somewhat arbitrary, but not entirely so. They came I understand from regions that are well enough indicated by the names of the two latter. the first will speak for itself.
          As the president is soon to quit the city I suppose I shall soon embark, but the prospect of doing good is not very brilliant.
          
		   
		  
		   I recieved two packets from you Some time ago, each containing enclosures for France. To each I returned an answer, & in one of mine I mentioned the disposition I had made of your books &c at my house. They are deposited at the presidents house to your order, & in the Same boxes they came to me in.—
          with the greatest possible attachment & respect, including wishes for your long life & happiness—I remain yrs obt St
                  J. Barlow
        